Case 1:19-mc-00467-VSB Document 37-1 Filed 05/11/20 Page 1 of 3




            EXHIBIT A
       Case 1:19-mc-00467-VSB Document 37-1 Filed 05/11/20 Page 2 of 3


From:            Charles B. Bergin
To:              Cryan, Michael S.
Cc:              Courtney E. Scott; Feighery, Timothy J.; Rotstein, Jason
Subject:         Re: Malcomines/Tiberius - Designation of Documents Pursuant to Subpoena
Attachments:     pastedImagebase640.png



Michael,

We would like to meet and confer regarding the designations and other issues. Please advise
as to your availability on Tuesday April 28 or Wednesday April 29,

Ben

Charles Ben Bergin | Associate | Tressler LLP
cbergin@tresslerllp.com
O: 646-833-0899
F: 646-833-0877
One Penn Plaza, Suite 4701, New York, NY 10119
www.tresslerllp.com




From: Cryan, Michael S. <Michael.Cryan@arentfox.com>
Sent: Friday, April 24, 2020 4:00 PM
To: Charles B. Bergin <CBergin@tresslerllp.com>
Cc: Courtney E. Scott <cscott@tresslerllp.com>; Feighery, Timothy J.
<Timothy.Feighery@arentfox.com>; Rotstein, Jason <Jason.Rotstein@arentfox.com>
Subject: RE: Malcomines/Tiberius - Designation of Documents Pursuant to Subpoena
Ben, we have your email. By its terms, the Court’s Opinion & Order, dated March 6, 2020 (ECF No.
32, the “Order”) restricted production to transactions between certain entities and within the date
parameters authorized by the Court.
Your understanding of this is clear from your previous message: “We issued subpoenas to the New
York Banks . . . requesting information for certain entities and within the date parameters authorized
by the Court in its order.”
All other transaction information is the outside the scope of the limited production authorized by
the Order and has been appropriately designated under the Protective Order, dated April 2, 2020
(ECF No. 36, the “Protective Order”). The Objectors appropriately designated the spreadsheets
provided by the New York banks in accordance with the plain language of the Protective Order.
While we are happy to confer with you further about this, we are puzzled by your email below.
Michael S. Cryan
Partner
Arent Fox LLP | Attorneys at Law
1301 Avenue of the Americas, Floor 42
New York, NY 10019
212.484.3929 DIRECT | 212.484.3990 FAX
michael.cryan@arentfox.com | www.arentfox.com
From: Charles B. Bergin <CBergin@tresslerllp.com>
          Case 1:19-mc-00467-VSB Document 37-1 Filed 05/11/20 Page 3 of 3


Sent: Tuesday, April 21, 2020 9:54 AM
To: Cryan, Michael S. <Michael.Cryan@arentfox.com>
Cc: Courtney E. Scott <cscott@tresslerllp.com>
Subject: Malcomines/Tiberius - Designation of Documents Pursuant to Subpoena
Counsel:
We are in receipt of your Confidential/Confidential-Attorneys Eyes Only designations for the
documents provided by the responding banks in response to Tiberius' subpoenas. You have
blanket-designated every single non-WAMT transaction (and every detail therein, including for
example the transaction date and amount) as "Attorneys Eyes Only", with one exception that
you marked "Confidential".
As you know, the Protective Order requires that a party making such designations
simultaneously "specify the Designating Party and provide sufficient information to the
receiving party regarding the basis for the designation to enable the non-designating Party to
evaluate the basis for such designation and enable counsel for the Parties to meet and confer
regarding, and if necessary, to challenge such designation." (Protective Order, Paragraph 3).
We requested the same in our email correspondence to you accompanying each production.
You are currently in violation of the Protective Order, as your designations include none of the
mandatory information. We request that you provide immediately: (a) the name of the
Designating Party for each Confidential/Confidential-AEO designation; (b) sufficient
information to enable Tiberius to evaluate the basis for each designation and to enable a
meet-and-confer, and, if necessary, for Tiberius to challenge the designation. Per the terms of
the Protective Order, this information should already have been provided. We look forward to
receiving this information for each and every designation you have made.
Sincerely,
Ben Bergin


CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
work product privilege by the transmission of this message.
